Serial: 173642
                    IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2011-TS-00831


PAUL RICKS                                                                        Appellant

v.

STATE OF MISSISSIPPI                                                               Appellee


                                          ORDER

       This matter came before the Court, en banc, on the Motion to Dismiss Appeal filed

by the State of Mississippi. On April 6, 2011, a panel of this Court granted the Petition for

Interlocutory Appeal filed by Paul Ricks, by which Ricks appealed an interlocutory order

entered by the County Court of Rankin County in its case No. 2006-921, styled State of

Mississippi, Ex Rel. v. Sixty-Nine Thousand nine Hundred Seventy-Five Dollars ($69,975.00)

in United States Currency and Six Thousand Three Hundred Fifteen Dollars ($6315.00) in

United States Currency. This Court assigned it case No. 2011-IA-00280. Subsequent to

granting the interlocutory appeal, the county court entered a final judgment in its case No.

2006-921. On May 27, 2011, Ricks filed a Notice of Appeal with this court, seeking a direct

appeal from the county court’s final judgment. The State of Mississippi seeks to have this

Court dismiss the direct appeal, arguing that it should have been filed with the Circuit Court

of Rankin County. We agree the direct appeal should have been filed in the circuit court.

Nonetheless, dismissal is not warranted. Rather, the Court finds that the interlocutory appeal

(case No. 2011-IA-00280) should be consolidated with the direct appeal (case No. 2011-TS-
00831) and both remanded to the Circuit Court of Rankin County for consideration of all

issues.

          IT IS THEREFORE ORDERED that the Motion to Dismiss Appeal, filed by the State

of Mississippi, is hereby denied.

          IT IS FURTHER ORDERED that the interlocutory appeal currently pending before

this Court in case No. 2011-IA-00280 shall be consolidated with the instant case.

          IT IS FURTHER ORDERED that the consolidated cases shall be remanded to the

Circuit Court of Rankin County for consideration of all issues.

          SO ORDERED, this the      13 th   day of December, 2011.


                                                  /s/ Michael K. Randolph
                                               MICHAEL K. RANDOLPH, JUSTICE
                                               FOR THE COURT



AGREED: ALL JUSTICES.




                                              2